Title: James Madison to Nicholas P. Trist, December 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1830]
                            
                        
                        I have recd. your favor of the 16th. What relates to the University will be  subjects for our conversation.
                        I can not so far avail myself of your dispensation from giving answers to your letters, which I am sure will
                            always merit them as not to make my acknowledgment for the kind indulgence, and to express the pleasure which will be
                            afforded by the promised visit of Mr Terrell & yourself. In regulating the time of it you will keep in mind my
                            obligation to be with the other Visitors at the University
                        
                            
                                
                            
                        
                    